Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The claims 1-20 are allowed.  Specifically, the independent Claims 1, 9 and 17 are allowed over the prior art. The dependent Claims (2-8, 10-16 and 18-20) are also allowed due to its dependencies to said independent Claims.

Reasons for allowance

Regarding prior art, Claims 1, 9  and 17. Though the prior arts teach , 
Reeve '313 discloses "a Capacity Available Ratio (CAR)" equation, reproduced below as Eq. 3, which is "a ratio of HVAC available capacity versus the target area required capacity for comfort." See Reeve '313, ¶¶ [0048] and [0049]. The CAR equation is defined by performance parameters Al, A2, A3, and C, defined standard conditions for indoor air temperature (IATstd) and outdoor air temperature (OATstd), and a term CapHVACMAP(IATtd, OATstd). See Reeve '313, ¶¶ [0048]-[0050]. In this regard, the CAR equation relies on the performance parameters Al, A2, A3, and C and the IATRstd equation of Eq. 5, but does not rely on Eq. 1 or Eq. 2, as described in paragraph [0046] of Reeve '31. Reeve further  '313 discloses that "Eq. 3 calculates the ratio of HVAC available capacity to the target area load at defined standard conditions 

The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1, 9 and 17:  “determine a plurality of individual performance check indicators based on the first performance checks and the second performance checks using a plurality of first weights each determined based on a different timing; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864